Citation Nr: 0211846	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  02-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
cardiovascular disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to January 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a cardiovascular disability.  He responded with a January 
2002 Notice of Disagreement, and was sent a Statement of the 
Case in March 2002.  He then filed an April 2002 VA Form 9, 
perfecting this claim on appeal.  In August 2002, the Board 
granted the veteran's motion for advancement of his claim on 
the docket.  

The RO denied the veteran's service connection claim on the 
merits; however, review of the record indicates service 
connection for a cardiovascular disability was originally 
denied by the VA in February 1975, and the veteran did not 
initiate a timely appeal thus, this RO determination is final 
and cannot be reopened, absent the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991).  
In the present case, the RO's December 2001 rating decision 
reflects no explicit consideration of whether new and 
material evidence has been presented.  Nevertheless, the 
Board is not bound by the RO's analysis of the claim, and 
indeed, must make a preliminary decision that new and 
material evidence has been presented before addressing the 
merits of claim, as this step represents a mandatory 
jurisdictional requirement under 38 U.S.C.A. §§ 5108 and 7104 
(West 1991 & Supp. 2001).  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) [citing Barnett v. Brown, 8 Vet. App. 1, 4, aff'd 
83 F.3d 1380 (Fed. Cir. 1996)].  Thus, the veteran's claim 
must first be subject to scrutiny under 38 U.S.C.A. § 5108 
(West 1991) and 38 C.F.R. § 3.156 (2001); only if these legal 
requirements are met may it be considered on the merits.  



FINDINGS OF FACT

1.  In February 1975, the RO denied the veteran's claim for 
service connection for a cardiovascular disability, and he 
did not file an appeal of this denial.  

2.  New evidence associated with the claims file since 
February 1975 is so significant that it must be considered to 
fairly decide the merits of the claim for service connection 
for a cardiovascular disability.  


CONCLUSIONS OF LAW

1.  The February 1975 rating decision that denied the 
veteran's claim for service connection for a cardiovascular 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2001).  

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a cardiovascular disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen his claim for service connection 
for a cardiovascular disability.  This claim was last denied 
within a February 1975 rating decision, at which time the RO 
found insufficient evidence to support the claim.  The 
veteran did not appeal, and this denial became final.  
38 U.S.C.A. § 7105(c) (West 1991).  

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 1991).  38 U.S.C.A. 
§ 7105(c) provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 
§§ 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  New and material 
evidence is defined by regulations as follows:  

(a)  New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant 
that it must be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).  
(By amendments to 38 C.F.R. § 3.156(a) made in August 2001, 
the definition of "new and material" evidence was changed; 
however, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  66 Fed. Reg. 45620-30 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a).)  In Hodge v. West, it was noted that such evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In determining if new and material evidence has been 
submitted, the VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

For the reasons to be discussed below, evidence submitted by 
the veteran since February 1975 is new and material, and 
therefore his previously-denied claim for service connection 
a cardiovascular disability must be reopened and reconsidered 
on the merits.  

When the veteran was initially denied service connection for 
a cardiovascular disability in February 1975, the RO 
concluded that his 1974 onset of coronary artery disease was 
too far removed from his January 1964 service separation to 
suggest any connection to service.  Subsequent to that 
decision, the veteran has submitted additional evidence, 
including a March 2001 medical opinion statement from Dr. 
Richard P. Lewis, M.D., and a June 2001 medical opinion 
statement from Dr. Morris E. Williams, M.D.  Both doctors 
indicated that while the veteran was not diagnosed with a 
cardiovascular disability until 1974, it is likely, given the 
progressive nature of this type of disease, he had some early 
form of cardiovascular disease at the time he retired from 
service in 1964.  

Because these medical opinion statements were not of record 
at the time of the 1975 denial, and are not cumulative and 
redundant of evidence already submitted, they are new.  
Likewise, because these opinion statements bear directly and 
substantially upon the issue before the Board, they are 
material.  These statements explicitly address the basis of 
the prior 1975 denial by the RO, and must be considered in 
order to fairly decide the merits of the claim.  For these 
reasons, this evidence is new and material, and the veteran's 
application to reopen his claim for service connection for a 
cardiovascular disability is granted.  


ORDER

New and material evidence to reopen the claim for service 
connection for a cardiovascular disability has been 
submitted; to this extent the appeal is granted.



REMAND

The veteran, through his accredited representative, has 
requested a videoconference hearing before a member of the 
Board, pursuant to 38 C.F.R. § 20.703 (2001).  However, such 
a hearing has not yet been afforded the veteran.  Therefore, 
REMAND of his claim for service connection for a 
cardiovascular disability is required.  

Finally, the RO is reminded that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) (West 
Supp. 2002)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Pertinent regulations that implement the Act were 
promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
In performing the development required by this remand order, 
the RO must ensure compliance with the VCAA and its 
implementing regulations.  

Therefore, in light of the above, these claims are REMANDED 
for the following additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The veteran must be scheduled for a 
videoconference hearing at the RO before 
a member of the Board.  He should also be 
provided proper notification of the time, 
date, and place of such a hearing.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 


